Citation Nr: 1204026	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for gastric cancer for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to April 1993.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

The appellant testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in March 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran passed away on February [redacted], 2007.  

2.  The Veteran's death certificate lists the immediate cause of death as respiratory failure, with underlying causes noted to be pleural effusion, malignant lung metastasis, and gastric cancer.  

3.  At the time of the Veteran's death, he was service-connected for a right knee disability.  

4.  The Veteran's gastric cancer did not manifest during, or as a result of, military service, to include as due to chemical exposure while in Southwest Asia.  

5.  No disability that is attributable to the Veteran's military service substantially or materially contributed to his death.  


CONCLUSIONS OF LAW

1.  Service connection for gastric cancer for accrued benefits purposes is not warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

2.  A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  In May 2007, notice was sent to the appellant that partially complied with the requirements of Hupp.  Specifically, this letter did not inform the appellant as to what disabilities the Veteran was service-connected for at the time of his death.  However, this was subsequently provided to the appellant in her November 2008 statement of the case.  While this was not provided to the appellant until after the initial adjudication of her claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, an opinion was obtained from a VA physician in September 2011, and a copy of this opinion has been incorporated into the claims file.  Copies of the Veteran's death certificate and his private treatment records surrounding the time of his death have also been incorporated into the claims file.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Facts

The record reflects that the Veteran served in Southwest Asia during his active military service.  Letters of Commendation from the Department of Defense confirm that the Veteran was present in Kuwait and that he was involved in the demolition of eight large structures from June 1990 to October 1990 at the Lorsch Ammunition Storage Area.  Service treatment records do not reflect that the Veteran suffered from cancer or any associated symptomatology during his active military service.  Several records demonstrate that the Veteran was seen intermittently for symptoms such as congestion or a cough.  However, these symptoms were not associated with any chronic disability or chemical exposure.  

Post-service records reveal that the Veteran was diagnosed with a right pleural effusion and pulmonary embolism in December 2006.  Subsequent testing was performed, and in January 2007, the Veteran was diagnosed with metastatic carcinoma.  

According to a letter from the Veteran's private physician dated January 2007, the Veteran was recently diagnosed with metastatic gastric adenocarcinoma with extensive metastasis to the lungs, pleural with malignant pleural effusion, extensive bone marrow involvement with pancytopenia, and extensive bone involvement.  The physician noted that, considering the Veteran's age and the nature of his disease and possible exposure to chemicals during military service, it was believed that this unusual cancer may be secondary to exposure to chemicals and environmental factors.  

In February 2007, the Veteran's private physician submitted another statement, noting that the Veteran's condition had deteriorated and his condition was terminal with his survival likely only being days to a few weeks.  The Veteran subsequently passed away on February [redacted], 2007.  The immediate cause of death was listed as respiratory failure due to pleural effusion, malignant lung metastasis and gastric cancer.  

The record contains another letter from the Veteran's private physician dated September 2009.  It was again noted that the Veteran passed away as a result of metastatic gastric adenocarcinoma.  The physician noted that while the etiology of the cancer was unknown, considering the Veteran's age, the nature of his disease and his exposure to chemicals during military service in Southwest Asia, they believed that his cancer could be a result of exposure to chemicals and environmental factors that were carcinogenic in nature.  

In addition to the medical evidence of record, the appellant has also submitted lay statements in support of her claim.  According to a letter dated January 2009 from an individual with the initials B. J. B., he was stationed with the Veteran.  This individual reported that they worked on a demolition project, without masks, involving eight large structures with asbestos.  He also noted that the Veteran suffered from smoke inhalation at one point in time, and had to see a doctor.  According to this individual, the Veteran then proceeded to cough "unusual amounts."  

The record also contains another copy of the January 2007 letter from the Veteran's physician.  This letter was submitted to VA as part of the appellant's March 2011 hearing.  In this letter, a number of notations were added in pencil, including the striking out of the phrase "may be secondary to" and replacing it with "is a likely as not a result to (sic)."  However, these notations are not signed by a physician and VA has no way to verify who indeed made these alterations.  

Finally, in September 2011, VA received a medical opinion from the Chief of Hematology and Oncology at the Dallas VA Medical Center.  This physician noted reviewing all of the evidence of record, including the letters submitted by the Veteran's primary treating physician.  The physician noted that while gastric cancer was listed on the death certificate, it was unclear how this diagnosis was established.  Nonetheless, he noted that assuming this was gastric cancer, the causative factors that could lead to the development of this disease were numerous and complex.  He noted that there were two types of gastric cancer - intestinal type and diffuse type - but the evidence of record did not reveal which cancer the Veteran suffered from.  The physician explained that diffuse cancer could be hereditary, but there was no detailed family history outlined in the record.  Another significant risk factor was noted to be country of origin.  The examiner explained that the incidence of gastric cancer in South America was significantly higher than in North America, and that the Veteran lived in Columbia for at least 20 years.  Finally, the examiner listed other significant risk factors for gastric cancer, including helicobacter pylori infection, male gender and dietary exposures.  However, the record contained no information of possible helicobacter pylori infection and no dietary history.  In light of these numerous risk factors, along with the evidence of record, the examiner concluded that while it was possible that the Veteran's prior chemical exposure during military service contributed to the development of his cancer, such an opinion could not be offered with certainty.  

Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. §5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(2011).  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  

In February 2007, VA received a claim from the Veteran seeking entitlement to service connection for cancer.  Notice was sent to the Veteran on February 16, 2007 on how to further develop his claim, but unfortunately, the Veteran passed away before any further action could be taken on his claim.  In March 2007, VA received a timely claim from the appellant.  This was received within one year of the death of the Veteran, and as such, it is timely.  

The appellant seeks to establish service connection for gastric cancer from which the Veteran suffered for purposes of accrued benefits.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of his death, (iii) the Veteran would have prevailed on the claim if he had not died, and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000 (2011); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

The record reflects that the Veteran had an appeal for entitlement to service connection for cancer pending at the time of his death.  In addition, VA received the appellant's claim for DIC benefits in March 2007, which is well within one year of the Veteran's death.  Finally, the record reveals that the appellant was the surviving spouse of the Veteran at the time of his death.  Therefore, the only requirement that is in question is whether the Veteran would have prevailed on this claim, based on the evidence of record at the time of his death, if he had not passed away.  See id.  

The Board notes that the Court has held that certain documents may be deemed as constructively of record in an accrued benefits claim even though physically absent from the record on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Specifically, the Court noted that the VA Adjudication Manuel, M21-1, paragraph 5.25(b), permits certain government documents to be considered as being in the file at date of death even though actually put into the file after the date of death.  This includes: (1) service department records; (2) reports of VA hospitalization; (3) reports of treatment of examinations in VA medical centers including those in outpatient treatment folders; (4) reports of hospitalization, treatment or examinations authorized by VA; and (5) reports of autopsy made by VA on the date of death.  The record reflects that several commendation letters from the Department of Defense were incorporated into the file after the Veteran's death.  These records will be treated as though they were of record prior to the Veteran's death.  

With that said, the Board will now turn its attention to whether the record reflects that the Veteran was entitled to service connection for gastric cancer at the time of his death.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's service treatment records do not reflect that he was treated for cancer or any associated symptomatology during military service.  Also, post-service treatment records fail to connect the Veteran's cancer to his military service or that his cancer  was discoveredwithin one year after his military service.  Finally, the record contains no competent evidence opining that the Veteran's exposure to chemicals during military service was at least as likely as not the cause of his cancer.  As such, the preponderance of the evidence of record demonstrates that service connection is not warranted.  

The Board recognizes that the record contains a letter from the Veteran's private physician dated January 2007, in which it was noted that the Veteran's cancer may be secondary to in-service chemical exposure (italics added).  However, mere possibility is insufficient to warrant service connection.  Bostain v. West, 11 Vet. App. 124 (1998).  

The Board recognizes that another copy of the January 2007 letter was submitted to VA in March 2011 in which somebody changed the January 2007 physician's language (by pencil) to include "is a likely as not a result to (sic)."  In addition, the record contains lay statements in support of the appellant's claim and a medical opinion dated September 2011.  However, these records cannot be considered as they were incorporated into the claims file after the Veteran's death.  See 38 C.F.R. § 3.1000.  

The Board has also considered the Veteran's letters of commendation, noting that he was involved in work such as the demolition of ammunition huts and service in Kuwait.  However, the fact that the Veteran served in Southwest Asia and that he may have been exposed to chemicals is not in dispute in this case.  What is lacking from the evidence of record is a competent medical opinion linking the Veteran's cancer to military service.  The mere exposure to chemical fumes is not in and of itself a disability.  In the absence of evidence relating the Veteran's cancer to chemical exposure, the claim must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As a final matter, the Board recognizes that the appellant truly believes her husband's cancer manifested as a result of toxic exposure during military service.  In her January 2009 appeal to the Board, she indicated that the Veteran was exposed to chemicals in the Gulf War, including asbestos.  She indicated that she believed this contributed to the conditions that resulted in the Veteran's death.  While the Board is extremely sympathetic to the appellant's assertions, the evidence of record simply fails to demonstrate that it is at least as likely as not that the Veteran's Southwest Asia service resulted in his underlying cancer.  The evidence also fails to demonstrate that the appellant is competent to offer a medical opinion as complex as the etiological origins of a specific cancer.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As such, her testimony fails to demonstrate entitlement to service connection for accrued benefits purposes.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for gastric cancer for accrued benefits purposes must be denied.

Cause of Death

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2011).

The evidence of record demonstrates that the Veteran passed away on February [redacted], 2007.  The death certificate lists the immediate cause of death as respiratory failure due to pleural effusion, malignant lung metastasis, and gastric cancer.  At the time of his death, the Veteran was service-connected for internal derangement of the right knee, rated as 0 percent disabling.  The appellant contends that the Veteran's cause of death should be service-connected because she claims that he was exposed to toxic chemicals and substances while serving in Southwest Asia that resulted in his cancer and his subsequent death.  

Initially, the Board notes that there is no evidence of record to suggest that the Veteran's cause of death was in any way related to his noncompensable knee disability.  Likewise, the appellant has not alleged any such relationship.  Since there is nothing of record to suggest a relationship between the Veteran's service-connected knee disability and his death, the Board will turn its attention to the appellant's assertion that the Veteran's cancer manifested as a result of chemical exposure during his military service - a disability for which the Veteran is not service-connected.   

As noted in the previous section, the Veteran's service treatment records do not reveal any treatment for cancer or any associated symptomatology during military service.  Likewise, post-service treatment records fail to provide an opinion relating the Veterans' gastric cancer to military service, to include in-service chemical exposure.  The Board recognizes that the Veteran's private physician stated in January 2007 and February 2007 that the Veteran's cancer could be due to chemical exposure.  However, the mere exposure to chemical fumes is not in and of itself a disability.  

Likewise, the Board has considered the lay statement provided by the Veteran's fellow soldier in January 2009.  However, his presence in demolition operations while in military service is not in dispute.  What is not demonstrated by the evidence of record is that the Veteran's cancer developed as a result of these projects, or his reported exposure to other chemicals.  According to the September 2011 VA physician, while a link was certainly possible, he was not able to make an opinion as to actual causation without speculation.  It was noted that there were simply too many potential causes for gastric cancer, including being a native of South America.  In the absence of evidence relating the Veteran's cancer to chemical exposure, the claim must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, the preponderance of the evidence of record demonstrates that service connection for the cause of the Veteran's death is not warranted.  

Also, as discussed in the previous section, the Board is cognizant of the appellant's belief that the Veteran's death was a result of chemical exposure while serving in Southwest Asia.  She explained in detail during her March 2011 hearing why she believed his death was in fact related to military service.  However, as a lay person, she is not competent to offer an opinion linking unknown chemical exposure to a specific type of cancer.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The competent medical opinions of record were only able to conclude that a connection may exist.  However, no medical opinion actually linking the Veteran's cancer to military service has been provided.  In the present case, the only disability for which service connection has been established is a right knee disorder, and the record contains no evidence to suggest that this disability contributed substantially or materially to the cause of the Veteran's death.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.

ORDER

Service connection for gastric cancer, for accrued benefits purposes, is denied.  

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


